 1
                                                                         FILED IN THE
                                                                     U.S. DISTRICT COURT

 2                                                             EASTERN DISTRICT OF WASHINGTON



                                                                Jun 30, 2021
 3                                                                  SEAN F. MCAVOY, CLERK



 4

 5                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WASHINGTON
 6

 7    UNITED STATES OF AMERICA,
                                                   NO: 2:21-CR-6024-RMP-1
 8                              Plaintiff,
                                                   STIPULATED PROTECTIVE ORDER
 9          v.                                     REGARDING IDENTIFICATION OF
                                                   MINOR VICTIMS PURSUANT TO 18
10    JAMES PATRICK WERTMAN,                       U.S.C. § 3509

11                              Defendant.

12

13         BEFORE THE COURT is a Stipulated Motion for Entry of a Protective Order

14   Regarding Identification of Minor Victims Pursuant to 18 U.S.C. § 3509, filed by

15   the parties in the above-captioned matter.

16         Having reviewed the motion, the remaining docket, and the relevant law, the

17   Court finds good cause to enter the stipulated protective order.

18         Accordingly, IT IS HEREBY ORDERED that the parties’ Stipulated Motion

19   for Entry of a Protective Order Regarding Identification of Minor Victims Pursuant

20   to 18 U.S.C. § 3509, ECF No. 20, is GRANTED. The following Protective Order

21


     STIPULATED PROTECTIVE ORDER REGARDING IDENTIFICATION OF
     MINOR VICTIMS PURSUANT TO 18 U.S.C. § 3509 ~ 1
 1   Regarding Identification of Minor Victims Pursuant to 18 U.S.C. § 3509 is in

 2   effect:

 3                                  PROTECTIVE ORDER

 4             1.   The privacy protection measures mandated by 18 U.S.C. § 3509(d),

 5   which apply when a case involves a person under the age of eighteen years who is

 6   alleged to be a victim of a crime of sexual exploitation, or a witness to a crime

 7   committed against another person, apply to this case.

 8             2.   All persons acting in this case in a capacity described in 18 U.S.C. §

 9   3509(d)(1)(B), shall:

10                  a.    Keep all documents that disclose the names, identities, or any

11                        other information concerning minors in a secure place to which

12                        no person who does not have reason to know their contents has

13                        access;

14                  b.    Disclose such documents or the information in them that

15                        concerns minors only to persons who, by reason of their

16                        participation in the proceeding, have reason to know such

17                        information;

18                  c.    Not permit Defendant himself to review discovery outside the

19                        presence of defense counsel or a defense investigator;

20                  d.    Not permit Defendant to keep discovery in his own possession

21                        outside the presence of defense counsel or a defense investigator;


     STIPULATED PROTECTIVE ORDER REGARDING IDENTIFICATION OF
     MINOR VICTIMS PURSUANT TO 18 U.S.C. § 3509 ~ 2
 1                        and

 2                e.      Not permit Defendant to keep, copy, or record the identities of

 3                        any minor or victim identified in discovery in this case.

 4         3.     All papers to be filed in Court that disclose the names or any other

 5   information identifying or concerning minors shall be filed under seal without

 6   necessity of obtaining a Court order, and that the person who makes the filing shall

 7   submit to the Clerk of the Court:

 8                a.      The complete paper to be kept under seal; and

 9                b.      The paper with the portions of it that disclose the names or other

10                        information identifying or concerning children redacted, to be

11                        placed in the public record.

12         4.     The parties and the witnesses shall not disclose minors’ identities

13   during any proceedings connected with this case. The parties and witnesses will

14   refer to alleged minor victims only by using agreed-upon initials or pseudonyms

15   (e.g., “Minor Victim 1”), rather than their bona fide names, in motions practice,

16   opening statements, during the presentation of evidence, in closing arguments, and

17   during sentencing.

18         5.     The government may produce discovery to the defense that discloses

19   the identity and images of alleged minor victims in this case, in order to comply with

20   the government’s discovery obligations. Defendant, the defense team, Defendant’s

21   attorneys and investigators, and all of their externs, employees, and/or staff


     STIPULATED PROTECTIVE ORDER REGARDING IDENTIFICATION OF
     MINOR VICTIMS PURSUANT TO 18 U.S.C. § 3509 ~ 3
 1   members, shall keep this information confidential as set forth above.

 2         6.     This Order shall apply to any attorneys who subsequently become

 3   counsel of record, without the need to renew or alter the Order.

 4         7.     This Order shall apply to the personal identifying information and images

 5   of any minors who are identified over the course of the case, whether or not such

 6   minors are known to the government and/or Defendant at the time the Order is entered

 7   by the Court.

 8         IT IS SO ORDERED. The District Court Clerk is directed to enter this Order

 9   and provide copies to counsel.

10         DATED June 30, 2021.

11                                              s/ Rosanna Malouf Peterson
                                             ROSANNA MALOUF PETERSON
12                                              United States District Judge

13

14

15

16

17

18

19

20

21


     STIPULATED PROTECTIVE ORDER REGARDING IDENTIFICATION OF
     MINOR VICTIMS PURSUANT TO 18 U.S.C. § 3509 ~ 4
